In an action, inter alia, to recover damages for breach of contract, the defendant appeals (1) from an order of the Supreme Court, Dutchess County (Bernhard, J.), dated November 22, 1996, which denied its motion for a further bill of particulars and to compel the plaintiff to comply with its discovery demands and notices, and (2), as limited by its brief, from so much of an order of the same court, dated May 12, 1997, as, upon renewal and reargument, adhered to the original determination.
Ordered that the appeal from the order dated November 22, 1996, is dismissed, as that order was superseded by the order dated May 12, 1997, made upon renewal and reargument; and it is further.
Ordered that the order dated May 12, 1997, is affirmed; and it is further,
Ordered that the respondent is awarded one bill of costs.
The supervision of disclosure and the setting of reasonable terms and conditions rests within the sound discretion of the trial court and, absent an improvident exercise of discretion, its determination will not be disturbed (see, Kaplan v Herbstein, 175 AD2d 200). We find that the trial court providently exercised its discretion. Rosenblatt, J. P., O’Brien, Thompson, Friedmann and Goldstein, JJ., concur.